


110 HR 2157 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2157
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide that certain facilities located in areas designated as rural areas
		  before January 1, 2000, qualify as rural health clinics regardless of whether
		  or not such areas remain so designated.
	
	
		1.Rural health clinic
			 qualification for certain facilities in rural areas designated before May
			 2002
			(a)In
			 generalSection 1861(aa)(2)
			 of the Social Security Act (42 U.S.C. 1395x(aa)(2)) is amended by adding at the
			 end the following new sentence: Notwithstanding any other provisions of
			 this paragraph, a facility that is located in an area that the Bureau of the
			 Census designated before January 1, 2000, as an area that is not an urbanized
			 area and that satisfies all other conditions of this paragraph shall qualify as
			 a rural health clinic for purposes of this title and title XIX, whether or not
			 such area remains so designated..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to rural health clinic services furnished on or
			 after the date of the enactment of this Act, with respect to geographic area
			 redesignations occurring before, on, or after such date.
			
